Citation Nr: 1616764	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-00 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a post-operative left quadriceps tendon tear, as secondary to service-connected left knee chondromalacia.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1985 to August 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had surgery to repair a left quadriceps tendon tear on July 17, 2007.  VA has obtained treatment records from Portsmouth Naval Hospital from July 18, 2007 - 2009, including an October 2009 nexus statement regarding the etiology of the tendon tear.  Given that VA has obtained VA opinions which conflict with this nexus statement, the Board needs the pre-surgery treatment records and a supplemental opinion before it decides the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain all treatment records from the Portsmouth Naval Hospital, dated from September 1, 2005 - July 31, 2007.

2.  Return the Veteran's claims file to the examiner who provided the December 2013 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  If the questions cannot be answered without a physical examination, one should be scheduled.

The examiner should review the record, including the October 19, 2009 nexus statement ("Since pt had a quad tendon rupture and the literature supports underlying quad tendinitis as a predisposing lesion for rupture AND pt has documented knee pain in AD med rec, it is very likely pt had quad tendinitis.").  

The examiner should then answer the following question:  Is at least as likely as not (50 percent or greater) that the Veteran's in-service left knee treatment - which resulted in his service-connected disorder - resulted in undiagnosed quad tendonitis, which in turn predisposed him for a left quad tendon rupture?  Why or why not? 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




